WHITING, J.
(concurring specially.) No “newly discovered” evidence -was presented to the trial court on motion for new trial. What constitutes “newly ¡discovered” evidence is clear *302under the authorities — it is evidence of which the party had no knowledge at the time of the’ trial. 'What is spoken of in this record as “newly discovered” evidence is in fact evidence known to both parties 'but which at the time of trial, was lost. But in this case, as in Waite v. Fish, the evidence was treated by both parties as “newly discovered,”' and no question is raised by appellants based upon its being “lost,” and not “newly discovered.” While this requires us to rule as though the evidence were in-fact “newly discovered:,” it does not justify us in designating it as “newly discovered.” That the law as to one’s rights upon the discover)' after trial of new evidence has no rightful application to “lost” evidence is recognized. See Smith v. Smith, 119 Cal. 183, 48 Pac. 730, 51 Pac. 183; Inv. Co. v. Stoutt, 54 Utah, 100, 180 Pac. 182. As stated in 29 Cyc. 885 :
“Where written evidence was lost or missing at the time of the trial, he (the moving party)' must have asked for a continuance or delay to enable him to produce such * * * evidence.”
That this decision may not mislead'the bench and the bar as Waite v. Fish seems to have done, -we should sustain the lower court, not because -the evidence was in fact newly discovered, but because it was so treated by appellants in the trial court.